Exhibit 99.1 For Immediate Release MAGUIRE PROPERTIES ANNOUNCES RESIGNATION OF TWO DIRECTORS LOS ANGELES, October 2, 2007, – Maguire Properties, Inc. (NYSE: MPG), a Southern California-focused real estate investment trust, today announced that Ms. Caroline McBride and Mr. Lewis Wolff have resigned from the Company’s Board of Directors, effective September 26, 2007, due to separate and pressing other professional obligations. Mr. Robert F. Maguire III, Chairman and Chief Executive Officer of Maguire Properties, said, “Caroline McBride has played a valuable role as a board member since our IPO in June 2003.We are grateful for her enormous contributions and recognize and respect that her responsibilities with her business requires her full time and attention now.We are equally grateful to Lew Wolff, whose finance experience and deal making capability have been assets during his tenure on our Board.We are confident that through the guidance of our existing Board and the leadership of our seasoned management team, we remain positioned for continued growth and further shareholder value creation.” Ms. McBride said, “I am pleased to have served on Maguire Properties’ Board for the last four years as the Company extended its footprint and assembled a highly attractive development pipeline which positions the Company for further growth.Unfortunately, increased responsibilities at my own business now prevent me from providing the time and energy Maguire Properties and its shareholders deserve.” “At this time, other professional obligations require more of my time and I therefore feel it necessary to relinquish my position on Maguire Properties’
